Opinion by
Mb,. Justice Mestrezat,
The plaintiff by a contract in writing, dated April 24,1897, agreed “ to grade Grant street (cartway) from Academy Road to the New York Division of the Pennsylvania Railroad, the work of grading to include, without additional allowance or compensation, the construction of the necessary sewers and drains and two temporary wooden bridges over a branch of Poquessing creek; also remacadamizing and all other work incident to the grading in strict and exact accordance with the proposal and specifications hereto attached.” It was also stipulated that the contract was entered into under and subject to the provisions of the Act of June 1, 1885, P. L. 37, requiring all city contracts to be in writing, and that the total amount to be expended for the work to be done under the contract “ shall in no event exceed the sum of $21,000.” By a supplemental agreement this amount was increased to $23,400. The plaintiff did the work called for in the agreement, and -was paid by the city the full amount named in the agreement.
This is an action of assumpsit to recover $13,680.50, which the plaintiff alleges is due him for work done in constructing certain sewers and drains and remacadamizing, part of the work agreed to be done by him in his contract with the city to grade Grant street. He alleges that the bureau of highways sent out the specifications for the work to be done on Grant street which he received, but which did not include the work for which compensation is claimed in this suit; that subsequently and prior to letting the contract for the work they recalled these specifications from some of the parties to whom *81they had been sent, but not from him, and sent out other specifications containing a special notice requiring the additional work claimed for in this action; that he had no notice of the change in the specifications and his bid was based on the original specifications ; that after the contract had been awarded him he sent a letter to the director of public works advising him of his ignorance of the additional work required by the special notice at the time he bid, and that he would sign the contract under protest and complete the work and thereafter demand additional compensation for the work required by the special notice. The right of the plaintiff to recover in this action is set forth in the following averment of his statement: “ The said plaintiff avers that the defendant concurring with him agreed that for said work he was entitled to extra compensation, and accordingly by an ordinance approved December 31, 1898, which was passed by a two-thirds vote of each branch of councils did appropriate the sum aforesaid in the words following, that is to say: ‘ Item 27—To pay for sewers and drains built on the line of Grant street between the Philadelphia and Trenton Railroad and Academy Road—Thirteen thousand, six hundred and eighty dollars and fifty cents.’ ” The court below held that the plaintiff was not entitled to recover and entered a judgment against him from which this appeal was taken.
The facts of the case are not disputed. The plaintiff’s position is thus stated in his printed argument: “ The plaintiff relies upon the contract executed in accordance with the requirements of the act cited (June 1, 1885), and which includes the work performed. But he relies for additional compensation for such work upon the subsequent appropriating ordinance. . . . There is no dispute as to whether the work was done under contract; that is conceded. A contract for the work, therefore, is shown. The question now is whether the municipal legislature may appropriate extra compensation.”
There is but a single question involved in this appeal, and it is whether councils can by the ordinance presented as the basis of this claim bind the city to pay for work done in pursuance of a written contract for which the city has paid the price stipulated in the contract, To state the question would *82seem to be a full and complete answer to it against the contention of the plaintiff. We have time and again held, and it is therefore settled, that a strict adherence to the provisions" of the act of 1885 requiring contracts with the city to be in writing will be enforced, and that he who asserts and attempts to enforce any agreement or liability against the city must produce a duly executed contract in writing, signed by an officer authorized to make the same: Smart v. Philadelphia, 205 Pa. 329. The plaintiff relies upon the contract, but, as is apparent, it is only to the extent that it authorizes him to do the work. That far he recognizes its binding effect, but he seeks to evade its other stipulations which fixed the compensation he was to receive for performing the work. The contract in terms is made subject to the act of 1885, and provides specifically that the work to be done shall “ include without additional allowance or compensation the construction of the necessary sewers and drains.” It is, therefore, beyond any dispute that the work for which the plaintiff is seeking compensation in this suit was included in the work which he agreed to do in his written agreement for the compensation therein named and which he concedes he has received in full. This is a complete defense to this action, and the learned court was clearly right in directing judgment to be entered in favor of the city.
It is urged, however, on the part of the plaintiff that he was misled by the specifications furnished him by the city officials on which he tendered his bid which was accepted and on which the contract was awarded him. It is also claimed that he signed the contract under protest and agreed to complete the work that he might be eligible as a bidder for future work of the city. He alleges, and it is admitted, that he advised the director of public works of the change in the specifications and that he would claim additional compensation for the construction of the sewers and drains. It is upon these grounds, the plaintiff contends, that the councils were justified in passing the ordinance which he claims as a basis for a recovery in this action. But conceding these allegations to be true, he utterly fails to establish a valid claim against the city, or to show sufficient efficacy in the ordinance to sustain his demand. If the plaintiff was misled in bidding by the specifications furnished him *83by the city officials, it cannot affect his contract, as he admits that when he signed the agreement he knew its contents and that it included the work of constructing the sewers and drains. He, therefore, entered into the contract with full knowledge that it required him without additional compensation to do the work for which he seeks remuneration here. Nor can his protest avail him. He was not compelled to sign the contract. When he discovered that, as he alleges, the rate at which he bid would not justify him in doing the additional work required by the special notice, he should have declined to enter into the contract and to assume the obligations it imposed. The ostensible fear that if he pursued this rational course he would be branded as a defaulting bidder by the city officials will not relieve him from his contract, executed voluntarily and with a full knowledge of it contents.
The ordinance declared upon will not support the action. It appropriates money to the department of public works to pay for the construction of the sewers and drains on Grant street. But before any person can sustain a claim against the city for compensation for the work he must, as we harm seen, show that it is due him by a contract in writing, signed by the proper city officer. Until the plaintiff presents a demand showing a liability on the part of the city imposed by a written contract, he cannot enforce payment of his claim against money appropriated by the ordinance in question to the department of public works. If councils may by an ordinance of this character impose a liability on the city for claims for grading streets and constructing sewers and drains without a contract executed in accordance with the act of 1885, the statute is rendered nugatory and its purpose, the protection of the city, is completely frustrated. It is not pretended that this claim for “ extra compensation ” is for work done in pursuance of a written agreement other than that of 1897, and the plaintiff having received the compensation stipulated in that contract for the performance of this work, his claim in this action is not supported by a contract in writing and, hence, the money appropriated by the ordinance in question cannot be made available in satisfaction of it.
The assignments of error are overruled and the judgment is affirmed.